           Case 1:19-cr-00230-DAD-BAM Document 65 Filed 10/14/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00230-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        INITIAL APPEARANCE ON PRETRIAL
13                         v.                           RELEASE VIOLATION
14   KENNETH SHANE PATTERSON,                           DATE: October 14, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Stanley A. Boone
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for an initial appearance on defendant’s alleged

21 pretrial release violation on October 14, 2020. Docket No. 44.

22          2.     By this stipulation, defendant now moves to continue this hearing until October 16, 2020

23 for the following reasons:

24                 a)      The government and defendant anticipate that detention is likely to be contested at

25          the initial appearance. See Docket Nos. 49, 59, 61.

26                 b)      Defendant’s alleged violation relates to a September 19, 2020 incident involving

27          the Pismo Beach Police Department. See Docket No. 44. The government and defendant have

28          independently requested bodycam footage from that incident. Defendant received his copy

                                                        1
30
            Case 1:19-cr-00230-DAD-BAM Document 65 Filed 10/14/20 Page 2 of 2


 1          yesterday, but it appears to be corrupted. The government expects to receive its copy today or

 2          tomorrow and will provide a copy to defendant. However, because neither party has viewed the

 3          footage, continuing the hearing is warranted.

 4                 c)       Moreover, because defendant contends that he should not be detained, in part,

 5          based on his health, the government is conferring with Fresno County Jail regarding the jail’s

 6          ability to accommodate Patterson’s needs. The government requires additional time to complete

 7          this process.

 8          IT IS SO STIPULATED.

 9
      Dated: October 14, 2020                                MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ VINCENTE A. TENNERELLI
12                                                           VINCENTE A. TENNERELLI
                                                             Assistant United States Attorney
13

14    Dated: September 14, 2020                              /s/ KEVIN P. ROONEY
                                                             KEVIN P. ROONEY
15
                                                             Counsel for Defendant
16                                                           KENNETH SHANE
                                                             PATTERSON
17

18

19
                                            FINDINGS AND ORDER
20
            Based upon the stipulation, the initial appearance is continued to Friday, October 16, 2020 at
21
     2:00 pm in Courtroom Number 9. The defendant is ordered to appear.
22

23 IT IS SO ORDERED.

24 Dated:     October 14, 2020
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                         2
30
